Citation Nr: 1540920	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  10-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss, prior to January 15, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from September 1960 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss and tinnitus.

In January 2014, the Veteran testified during a Board hearing (Videoconference) before a Veterans Law Judge at the RO.  A transcript of that hearing is of record.

In June 2014, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  On remand, in January 2015, the AMC, inter alia, granted the Veteran's claim for tinnitus and right ear hearing loss.  In addition, service connection for bilateral hearing loss was granted, effective January 15, 2015.  Hence, the only matter remaining for the Board's consideration is that set forth on the title page.  

The Board notes that the Veteran Law Judge who conducted the January 2014 hearing has since retired and is no longer employed by the Board.  In July 2015, the Veteran was notified of this information and afforded the opportunity for another hearing, pursuant to 38 C.F.R. § 20.707 (2015) (noting that a Veterans Law Judge who conducts a hearing on appeal must participate in any decision made on that appeal).   See also 38 U.S.C.A. § 7107(c) (West 2014).  The Veteran did not respond to this letter.  Therefore, consistent with the terms of the letter, the Board will, therefore, presumes that the Veteran does not desire another hearing and will proceed with a decision on the claim on appeal.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals a transcript of the January 2014 hearing as well as VA treatment records dated through March 2012; such records were considered in the January 2015 supplemental statement of the case (SSOC).  The remaining documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has credibly asserted in-service noise exposure, testing results indicate that he did not have left ear hearing loss to an extent recognized as a disability for VA purposes at any point prior to January 15, 2015.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss, prior to January 15, 2015, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an August 2008 pre-rating letter, the agency of original jurisdiction (AOJ) provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The September 2008 AOJ rating decision reflects the initial adjudication of the claim for service connection for hearing loss after issuance of the August 2008 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations (as requested by the Board in its June 2014 remand), as well as the Veteran's service treatment records, VA outpatient treatment records and various private treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   Also of record and considered in connection with the appeal is the transcript of the Board hearing as well as the various written statements provided by the Veteran and his representative.  The Board finds that no further action with respect to the claim, prior to appellate consideration, is required.

As regards the Board hearing, it is noted that, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R.                  § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2014 hearing, the presiding Veterans Law Judge enumerated the issues on appeal, which then included a claim for service connection for bilateral hearing loss.  The Veteran declined to testify regarding his claim for service connection during this hearing.  Although the presiding Veterans Law Judge did not explicitly suggest the submission of any additional specific additional evidence, here-given the absence of specific testimony on the claim, and the fact that, subsequent to the hearing, the Board directed further development on the claim in its June 2014 remand-such omission did not prejudice the Veteran, and is, thus, harmless.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lyall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection for Left Ear Hearing Loss Prior to January 15, 2015

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A.      § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.   38 C.F.R.§ 3.303(d). 

Service connection may be presumed, for certain chronic diseases, including organic diseases of the nervous system (interpreted to include sensorineural hearing loss), which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may only be granted for a current disability.  When a claimed condition is not shown, there may be no grant of service connection.  See; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Fundamentally, "in the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability shortly prior to or at the time the claim is filed, or during the pendency of that claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Initially, the Board notes that the Veteran likely had in-service noise exposure, as alleged.  His military occupational specialty was light weapons infantry and he stated in an August 2008 submission that he was exposed to noise from a variety of weapons.  The AOJ has already conceded the Veteran's noise exposure in awarding service connection for tinnitus, right ear hearing loss and bilateral hearing loss beginning on January 15, 2015, and the Board finds no reason to question the veracity of the Veteran's statements regarding in-service noise exposure.

Notwithstanding the above, and the fact that the Veteran asserts the existence of a relationship between in-service noise exposure and current diminished hearing, the claim for service connection for left ear hearing loss prior to January 15, 2015 must fail because hearing loss to an extent recognized as a disability for VA purposes (as defined under 38 C.F.R. § 3.385), has not been shown at any point pertinent to this appeal.

The Veteran's service treatment records show that the Veteran has undergone audiological evaluation and audiometric testing.   However, these records do not support a finding that the Veteran has any hearing loss-much less, hearing loss to any extent recognized as a disability for VA purposes.

An August 1963 service discharge notes that the Veteran's hearing was 15/15 bilaterally on whispered voice testing.  The Veteran reported ear, nose or trouble as well as running ears in an accompanying Report of Medical History; no further information was provided.

The report of an August 2008 audiological evaluation indicates that audiometric testing results remained within normal limits:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
25
25
20

The speech recognition score was 100 percent in the left ear.   The VA audiologist stated that the Veteran had normal hearing thresholds in the left ear.

Therefore, despite the fact that the Veteran likely experienced in-service noise exposure, as alleged, in- and post-service audiometric and speech discrimination testing results do not support a finding that the Veteran has hearing loss in the left ear to an extent recognized as a disability for VA purposes for the period prior to January 15, 2015. 

As the Veteran's pure tone thresholds and speech recognition scores have not met even the minimum requirements of 38 C.F.R. § 3.385, this evidence 
establishes that the Veteran does not have hearing loss disability in the left ear prior to January 15, 2015.  The Board has considered the Veteran's statements that he currently has difficulty hearing.  However, the fundamental determination as to whether there exists hearing loss to an extent recognized as a disability for VA purposes is governed by the requirements of 38 C.F.R. § 3.385, which does not authorize a finding of a hearing loss disability when pure tone thresholds and/or speech recognition scores fail to meet the requirements of the regulation.   In other words, the Board is bound by the testing results, and has no discretion in this regard. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report matters within his personal knowledge, to include his own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Veteran himself may be asserting that he has a left ear hearing loss disability, the Board points out that he simply does not have the appropriate training and expertise to provide, on the basis of his own lay assertions, the testing results needed to establish current hearing disability within the meaning of 38 C.F.R. § 3.385.  See 38 C.F.R.      § 3.159(a) (defining "competent medical evidence" as is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Hence, his assertions in this regard have no probative value. 

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A.        § 1131.   Thus, where, as here, competent, probative evidence establishes that the Veteran does not have the left ear hearing loss disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  

As such, the claim for service connection for left ear hearing loss must be denied, because the first essential criterion for a grant of service connection-to evidence of a current disability upon which to predicate a grant of service connection-has not been met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for left ear hearing loss prior to January 15, 2015, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


